                          Case 21-08430                   Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                                            Desc
                                                                Signature Pages Page 1 of 8
      Debtor
                To w n & C o u n t r y P a r t n e r s L L C                                                 Case number (ifknown)
                Name




                Request for Relief, Declaration, and Signatures

      WARNING--Bankruptcyfraudisaseriouscrime.Makingafalsestatementinconnectionwithabankruptcycasecanresultin nesuptoS500000or
                         impnsonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

      17. Declaration and signature
          of authorized
                                            The debtor requests relief in accordance with the chapter of title 11, United States Code, speci ed in this petition.
          representative of debtor
                                            Ihave been authorized to le this petition on behalf of the debtor,

                                            Ihave examined the information in this petition and have areasonable belief that the information is true and correct.

                                            Ideclare under penalty of perjury that the foregoing is true and correct.
                                            Executed on         July 13, 2021
                                                                MM      !DD/YYYY



                                        X/s/ Antonio Barnes                                                        Antonio Barnes
                                            Signature of authorized Tepresentative of debtor                       Printed name


                                                     Mgr. Warburg Equities who is Manger of
                                            Title
                                                     Town &Country Partn




     18. Signature of attorney         XJslJ.KevinBenjaminARDC#:                                                    Date July 13, 2021
                                            Signature of attorney for debtor                                            ^MM /DD /YYYY

                                           J. Kevin Benjamin ARDC #: 6202321
                                            Printed name


                                            Benjamin Legal Services PLC
                                           Firm name


                                           1 0 1 6 W. J a c k s o n B l v d .
                                           ^icago, IL 60607-2314
                                           Number, Street City, State &ZIP Code


                                           Contact phone (312) 853-3100                   Email address attorneys@benjaminlaw.com

                                           ARDC #: 6202321 IL
                                           Bar number and State




     Of cial Form 201
                                                     Voluntary Petition for Non4ndividuais Filing for Bankruptcy                                                    page 5
fi
                   fi
                    e	
                                                                                               fi
                                                                                                                               fi
                          Case 21-08430                        Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                       Desc
                                                                     Signature Pages Page 2 of 8




                                                                       United States Bankruptcy Court
                                                                           Northern District of Illinois
         111 re         To w n & C o u n t r y P a r t n e r s L L C                                               Case No.

                                                                                             Debtor(s)             Chapter    11




                                                                V E R I F I C AT I O N O F C R E D I TO R M AT R I X


                                                                                                   Number of Creditors;                                  18




                        The above-named Debtor(s) hereby veri es that the list of creditors is tme and coixect to the best of iny
                        (our) knowledge.




       Date       July 13, 2021                                              Isl Antonio Barnes
                                                                             Antonio Barnes, Mgr. Vtfafburg Equities who is Manger of Town &
                                                                              Country Partne
                                                                              Signer/Title




     Softrars Copyrigm <c) 1998-2021 Besl Cass, LLC -wwvv.beslcase.com                                                                  Best Case Bankruptcy
:	
                  ^		
                                                          fi
                Case 21-08430                      Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                                               Desc
                                                         Signature Pages Page 3 of 8

                                                                   United States Bankruptcy Court
                                                                       Northern District of Illinois
    Inre      To w n & C o u n t r y P a r t n e r s L L C                                                            Case No.
                                                                                     Debtor(s)                        Chapter        11


                                                             LIST OF EQUITY SECURITY HOLDERS

 FollowingisthelistoftheDebtor'sequitysecurity'holderswhichispreparedinaccordancewithiiile1007(a)(3)for linginthisChapter11Case

  Name and last known address or place of                            Securitv Class Number of Securities                         Kind of Interest
  business of holder


  -NONE-




 DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Mgr. Warburg Equities who is Manger of Town &Country Partne of the coiporation named as the debtor in this
 case, declare under penalty of perjury that Ihave read the foregoing List of Equity Security Holders and that it is true and
 con-ect to the best of my infonnation and belief.



  Date Juiy 13,2021                                                           Signature Isl Antonio Barnes
                                                                                           Antonio Barnes



                       Penally for making afalse statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5years or both.
                                                                          1SU.S.C.?§ 152 and 3571.




Sheet 1of 1in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                                                                                                                 fi
                                         Case 21-08430                               Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                                      Desc
                                                                                           Signature Pages Page 4 of 8


                                                               STATEMENT OF INFORMATION REQUIRED BY 11 U.S.C. §341
                         I N T R O D U C T I O N

                     PursuanttotheBankruptcyRetonnActof1994,theOf ceoftheUnitedStatesTnistce.UnitedStatesDepartmentofJustice,haspreparedthisinformationsheettohelp
                     you imdcrstandsomeofthepossibleconsequencesof lingabankruptcypetitionunderchapter7oftheBankruptcyCode.Thisinformationisintendedtomakeyou
                     aware of...


                     (1)               the potential consequences of seeking adischarge in bankruptcy, including the effects on credit history;
                     (2)               the effect of receiving adisciiarge of debts
                     (3)               the effect of reaf rming adebt; and
                     (4)               your ability to le apetition under adifferent chapter of the Bankniptcy Code.

                     TherearcmanyotherprovisionsoltheBankruptcyCodethatmayaffectyoursituation.Thisinformationsheetcontainsonlygeneralprinciplesoflawandisnota
                    substitute for legal advice. If you have questions or need further information as to how the bankruptcy laws apply to your speci c case, you should consult with vour
                     l a w w e r.



                    W H AT I S A D I S C H A R G E ?
                    The lingofachapter7petitionisdesignedtoresultinadischargeofmostofthedebtsyoulistedonyourbankruptcyschedules.Adischargeisacourtorderthatsays
                    you do not have to repay your debts, but there are anumber of e.vceptions. Debts which may not be discharged in your chapter 7case include, for example, most taxes,
                    child support, alimony, and student loans; coim-ordcrcd nes and restitution; debts obtained iltrough fraud or deception; and personal injui-y debus caused by driving
                    while intoxicated or taking dmgs. Your discharge may bo denied entirely if you, for example, destroy or conceal propeny; destroy, conceal or falsify records; or make a
                    false oath. Creditors cannot ask you to pay any debts which have been discharged. You can only receive achapter 7discharge once every eight (8) years.

                    W H AT A R E T H E P O T E N T I A L E F F E C T S O F A D I S C H A R G E ?
                    Thefactthatyou ledbankruptcycanappearonyourcreditreportforaslongas10years.Thus, lingabankruptcypetitionmayaffectyourabilitytoobtaincreditin
                    thefuture.Also,youmaynotbeexcusedfromrepayinganydebtsthatw-erenotlist^onyourbankruptcyschedulesorthatyouincurredafteryou ledforbankruptcy.
                    W H AT A R E T H E E F F E C T S O F R E A F F I R M I N G A D E B T ?
                    .After you le your petition, acreditor may ask you to reaf rm acertain debt or you may seek to do .so on your owm. Reaf miing adebt means that you sign and le
                    with the court alegally enforceable document, wliich slates that you promise to repay all or aportion of the debt that may otherwise have been discharged in your
                    bankmptcy case. Reaf rmation agreements must generally be led witli the court within 60 days after the rst meeting of the creditors.

                    Reaf rmation agreements are strictly voluntary-' —they are not required by the Bankruptcy Code or other state or federal law. You can volumatily repay any debt
                    instead of signing areaf nnation agreement, but there may be valid reasons for w-aniing to rcaf nu aparticular debt.

                    Reaf nnation agreements must not impose an undue burden on you or your dependents and must be in your best interest. If you decide to sign areaf rmation
                    agreement, you may cancel it at any time before the court issues your discliarge order or within sixty' (60) days after the reaf rmation agrccmcnl was led with the
                    court, whichever is later. If you reaf nn adebt and fail to make the payments requfred in the reaftirmaiion agreemeni, the creditor can take action against you to
                    recover any property' that was given as security for the loan and you may remain personally liable for any remaining debt.

                    OTHER BANKRUPTCY OPTIONS
                    Youhaveachoiceindecidingw'hatchapteroftheBankruptcyCodewillbestsuityou:'needs.Evenifyouhavealready ledforreliefunderchapter7,youmaybe
                    eligible to convert your case to adifferent chapter.

               Chapter7istheliquidationchapteroftheBankruptcyCode.Underchapter7,atrusteeisappointedtocollectand.sell,ifeconomicallyfeasible,allpropertyyouown
               that is not exempt from these actions.

               Cliaptor11isthereorganizationchaptermostcommonlyusedbybusinesses,butitisalsoavailabletoindividuals.Creditorsvoteonwhethertoacceptorrejectaplan,
               whichalsomustbeapprovedbythecourt.WTiilethedebtornormallyremainsincontroloftheassets,thecourtcanordertheappointmentofatrusteetotakepossession
               and control of tlie biLsineas.


               Chapter12oiTersbankruptcyrelieftothosew'hoqualifyasfamilyfanners.Familyfarmersmustproposeaplantorepaytheircreditorsoverathree-to- veyearperiod
               anditmustbeapprovedbythecoun.Planpaymentsaremadethroughachapter12trustee,wdioalsomonitorsthedebtor’sfarmingoperationsduringthependencyof
               tlie plan.


               Fmally,chapter13generallypermitsindividualstokeeptheirpropertybyrepayingcreditorsoutofthefrfutureincome.Eachchapter13debtorw-xitesaplanwhich
               mustbeapprovedbythebankruptcycourt.Thedebtormustpaythechapter13trusteetheamountssetforthintheirplan.Debtorsreceiveadischargeafterthey
               complete their chapter 13 repayment plan. Chapter 13 is only available to individuals with regular income w'hose debts do not exceed SI.677,125 ($410,273           i n

               unsecured debts and Sl,257,850 in secured debts).

               AGAIN, PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR EXPLANATION,
               INCLUDING HOW THE B.4NKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE.

                    Date July 13, 2021                                                         Signature Isl Antonio Barnes
                                                                                                                    Antonio Barnes

                                                                                                                    Mgr. Warburg Equities who is Manger of Town &
                                                                                                                    Country Partne




               Software Copyright (c) 199&-2021 Best Case. LLC -www.beslcase.com                                                                                           Bes! Case Bankruptcy
fi
fi
fi
     fi
          fi
               fi
                    fi
                             fi
                                  fi
                                             fi
                                                                 fi
                                                                      fi
                                                                           fi
                                                                                fi
                                                                                     fi
                                                                                                          fi
                                                                                                               fi
                                                                                                                        fi
                                                                                                                                   fi
                                                                                                                                        fi
                                                                                                                                             fi
                                                                                                                                                  fi
                                                                                                                                                       fi
                                                                                                                                                            fi
                                                                                                                                                            fi
                                                                                                                                                                 fi
                                                                                                                                                                      fi
                           Case 21-08430                       Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                                      Desc
                                                                     Signature Pages Page 5 of 8


                                                                             United States Bankruptcy Court
                                                                                  Northern District of Illinois

              In re      Town &Country Partners LLC                                                                           Case No.
                                                                                                   Debtor! s)                 C h a p t e r 11 ^




                                                                                D E S I G N AT I O N O F A G E N T



                        Ihereby designate my attorney, whose signature, name, address, Bar No., telephone and fax
                        numbers are set forth below, as my agent to receive seiwice of process and service of all
                        pleadings in all proceedings, including adversary actions and contested matters, pursuant to
                        Bankruptcy Rule 7004(b)(8), in this Court arising in this case. This designation shall expire the
                        60th day after the latest of the following dates which may be applicable in this case; entry of
                        Discharge of Debtor, the last date permitted for ling complaints objecting to discharge under 11
                        U.S.C. §727 or dischargeability of debts under 11 U.S.C. §523, or the date an order of
                        con i-raation of aChapter 11 or Chapter 12 plan is entered.

                        July 13, 2021                                                     Isl Antonio Barnes

                        Date                                                              Debtor/Title:
                                                                                          Antonio Barnes/Mgr. Warburg Equities who is
                                                                                          Manger of Town &Country Partne




                        Date                                                              Co-Debtor:




                                                                                         Is/jJ. Kevin Benjamin ARDC #:
                                                                                         Attorney Signature
                                                                                         (Type Attorney Name, Address, Phone and
                                                                                         Bar Number Below)
                                                                                         J. Kevin Benjamin ARDC #: 6202321
                                                                                         Benjamin Legal Services PLC
                                                                                         1 0 1 6 W. J a c k s o n B l v d .
                                                                                         Chicago, IL 60607-2914
                                                                                         (312) 853-3100 Fax: (312) 577-1707
                                                                                         attorneys@benjaminlaw.com
                                                                                         Bar Number: ARDC #: 6202321 IL




          Softv/are Copyright (c) 1996-2021 Best Case, LLC -v/ww.besicase.com                                                                      Best Case Bankruptcy
fi
      	
                                                                        fi
                                    Case 21-08430                                             Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                                                                                                                           Desc
                                                                                                    Signature Pages Page 6 of 8

                                              2000) (12 20)

                                                                             REQVUIED LISTS, SCML 1)1 LES, STATEMENTS AND FEES
                                                                                                                                                     'nItiniUM (IlHpUT !1{HM-

                           □                        feo (»fSl.U» !l ihc kx* is to I'ic i-'jivi k! iiAUiUincni'' tr.c ^;ct i.u i--^* . u :                                                 :nJ v!-.juii' .iiiij iifo            siL'llCwf ,i{>pi»v^\!.ior' I»*f i.'<*un iippi   u i ( . i l Ti v i o i
                                      1-onn )nj.\ .,nj )-cd l< 0<mkf i* I'K.i'-iihi

                           □
                                      \(jminislr:i(ivc fee of Sr* ). II the debtor is ai^ inJiv iviuul .nui the ei>urt uoinis liie Jet'ior srev}ue-*i. tin-, lee                                                           I   S   l‘>a’. ahit* IP, inst.iilmcnts

                           □          Ii»itcd Slates rnislee qn;»r(erl> lev. ilic debKM or i.rusice il ^;rK- is appoinicd teuuuwJ ,jl                                                                   to pa\ ati.‘c h' the Iniled Slate- inisiee at ihe et»ncliision ol
                                      each ca!enda»^ quaris-r until ihc c.est i> o!.-.n>!s>eJ or eon^ ertcc u* .ir.oilici eoapier }Me cak-oUituni oi the .inumni Ui he paid is set out in t' SI' I
                                           \s auliiori/fei h\ -M 'n tf                       the quaHerh. tee is paM to the ele;k i.l ctoin in cluptei 11 ea>c> mAluhama and Norh tarohiu

                           □
                                      \oliiniaM IVtitioii Iur ifuItviduiiK MliiJi* lor Hnnki up S Kiiriciui }i- in i>i j«■: \oluntnrs iVliimn for Nfoi-indiv idtiaK li nji
                                                                                                                                                                        K aIn k n i p t o                                                                              ■ I I


                                      !( Mllcia! Form 21/1;: Names and adiiresM's rd'all ereditors ●»! the dehtr.                                                       Mas! Iv bled 'v\ If11 the petiiion |eti KHankr i' l')i'7(ai< i>

                           □
                                      Notice to Imlisidual nel»f«»r>\ilh l‘rirriaril\ (unsunu-i-Dchisimtier 1! ISt .< hi(fhreeior ●; (onn 2u i(t}. n'appjie.jhtc Kivumcd lithe Jd'lor                                                                                                          IS       an


                                      tndivtijuai '.\ith pninariK toiijitimc! liebi-; iho nonce must sv tilM Nit* Ihe dchtoi Ivloro the pemion is tiled (oniiicauon ihni the nonce has been giveti
                                     nms; be f If) with the peiMioM oi utijjin 1' dass I;iS(. s; U2|bi                                               |ij,             ,jj,                       fjj2(ci     <hiie'.it form !')l conuims spaces ii)t ihe cenil'ealum

                           □
                                      Hankniptc> rclilinn I'rcparer's Notice. f>edarmion, ami Njoiuiurf oiihciai ionn iI'l Kequired aa"hankrupl^v ptutioii prep.nei' prepates the
                                     p'tMHfun Musi Ih! submmed W1III the pennon 11                                        1                 elloil'Mr^


                      □              Statemont About Nour Social Sccunl> Niimher {« dnea! 1o'rn ■2 \iRequired ■■ the deln.ir is .m lodis-diM! Must ne suhnvtteo Un il the pelin                                                                                                      t i l )

                                     i'eJ RRankr I’ t'i‘f7(n


                      □              (Vi'dit (minsdiii<* Keqimcmeol (Uibeiu! ionn in*) icrti catc oi lrrtlil (                                                                    o   U
                                                                                                                                                                                          nsclinttanil I>chi Kcpasineiii -j appiiCvihle. Scrlion IM9(!u(3)
                                     cerlillcation or Ij UK»(h)(-l( request, napphi.able. 11 .ippixabie. the le il'icjte IticUil (.Hinsfhnu ;it\d Ik'ht Kcpavnu'iil I’lun imi'.l Ih’ lili.-d uiih ihi‘
                                     pemuiMor xithm Nda*, sIf applicable hie ;ilhhhi{e) llt ni'eaiian o; the i; liidi hud: request must K- ieJ WI i the petition Fed Kftanki P
                                     if)f)7(hH3i. (cl


                      □              Slaieiiicm di-sdiisitu; ('<lmtlt'll^;l(iull paid <»■ lo In- paid Ip a"l.anUi upli'\ petiiion prcparei "iOinviui alorm d.Vini Rpiiuiiai tl ahaiikrupliA pcmain
                                     preparer" prepares !hp pctiiu.n Musi lx-suhmincJ'A THI the ppun.in H! St ;I

                      □              Mau'iPi’iit i.r knur (uiT il Mppilil. Iiu nnu' ii HVki:i! loim Iddiii Kaju rad il iha dciiioi re an 'iidi\idiiji unic-re lin.- arret- re tik-d undi-i Mil' uipit-r V
                                     Mils! IK- nlfP 'Aiih the |ic'.!!u>n or nilhip ia Ja-. ^Icd KHankr I’ lui'Shi                                                     1C .




                     □               For Indh idual (hupter I! (asis: list of (miltors \\ ho lla> cjhe 20 l.ui m’st Inseciired (hums Vyajnsi \ou And \re Not Insiders ((tUlcial I                                                                                                              o r m


                                     Ri-J 1Or (liapirr >1 Or (lta|Mcr ‘J (aves: list of (reditors Who Ihn c!he l.armsi (nse ired ilaim> Amt \re Not Insiders ((Hlicml form
                                     _n4). Must he I'lled WIHI the netituMi 1uJ Kli.inkr f' }d07ij}


                     □               N«rm*s and addresses of etjuiis securits lioltiers of the detuor. Must \\-                                                      levl A\iib the peiinon «*r \Mthm 14 ua\ ●imtess live cuuti tirders otherevise
                                     Fed RBunkr RKIvi.iK m


                     □              Schedules of Vssets and t.isihiiities Rtnicul Form b'o or J(so!. Mum iv                                                            led v. iih the pemion or \\ ahm '4d:i\ sFed RRunkr Pi()07(b), ic)

                     □              Schedule of txecuiors Coniraets and Ineepired 1.eases tSchedule <i(*f titVi-.-ui                                                                           lo^ 2t‘M Mus; )v tiled with (he peiilior.                              v^ithin 14 da\ s
                                    F e d R B u n k r I ’ i d O Ti h i . ( c j


                     n              Schedules of (urreni income and Kxpcnditnres. It'ihe debtor is jn mdis iduul Sehedulc'. I.ind Jof f.Mueul Foim lOo iTUist be usCvl lor this purpose
                                    Must K*           led with the peiKiun nr sMtinn 14 d.ns III St. ^h11 ,md Fed KB.inkr I’ ih":)7thi. tc)

                     □              Siaieinent ofFiiiAncinl Affairs (ntVitiji ix-n                       2    '       ’             ~            i    Must he f'le>.i vMtii tile ^■x'lnion »,>r wunin !4 Ja\s fed I<.i3ankr 1' bK'iyibi. ici

                     □              Copies of all pnyinciil ads ices nr oilier ex idener of payment receded be the debu.r in-ni un\ empitiser sxnhin bt* duxs belorc the rilint! ot the peituon
                                    Retfuircii il ihe debtor i-, ;jo mihviduai Mti.-! K* liled UIMl the pe’uion or ss’thm 14 Ju'- -Icvl RfCinki PI0ii7(bj tc)

                     □              Statement disclnsiirq compensation paid or to be paid to Hu- aitnroe> !oi the debtor 11 tiuxtoi\ Iorm 2n iUi. n.ippticjble Kev|iured il lltc dclMOi is
                                    represented bs <m uttomes Must lx* led sMibin Ud.)> sor jns ●qhet xJule -el H;. the x-mip. Ill Sl^and Fed RBunki I* 2d!S(bi

                     □              icrtiricatimi About aI'inanciitl MamioemeiU (oursc ti h'liciui l-onn 42.'i. ifuppUcabie Required il dv xtel tor oan individual .uid M!4 hd)i Mapplies,
                                    unless the course prm iJcr has noiil’icd the court that the debtor has cxonpletctl the toui-e Mu-i N; led :io laiei ihiiM the d.ite of the last pax nieni unvier the
                                    plan or the lmu of.j moUi»n for aduojhuiqe undci ^! l-Midit'■ii Hi II ISfI41(U)(.md Ied l< B.mkr) 7 »                             ict

                     □              Slutcmcnt tonccrnini; pciidin*' proi cedinjjs of the kind described in ^522{qu h, if upphcable Kevjimed dliic dcinor is an irujivklual and his claimed
                                    evempiions under state or jneai Icixx as described sn bk >i mcsccss of Si 7n.35” ‘Mti.u tv led ni.- laiet than the date of litc last paxmeni mads' under
                                    the plan or the date xU'llv lihne ol amolion im axiischaree under x, iIiiui i! 5li Bi!! T>b-1 |4 i(Jn s„t iand Fed RBunkr PIU”7i b>(}^i (c)



               ‘.\mount subject U»adjusifncnl on 4nl,22 and exerv thiec xears dvrcalli^                                                          f(h ies{vct U' case- commenced on or alter llie dale '<! .aitusimeni
                                                                                                                                                                                                                                                               3eSf ^Se Bdnr>'-..ptZY
                    Settvvary Copvri3hJ ,c) 1in>o-202'295                               _;-2 .vvrtveesi'tdi       /                     r


                                                                                        V
fl
     fi
          fi
                     fi
                      v	
                               n	
                                      1	
                                               fi
                                                      1	
                                                                   ^	
                                                                        .	
                                                                              fi
                                                                                   fi
                                                                                                    fl
                                                                                                    fi
                                                                                                         fi
                                                                                                                          !	
                                                                                                                               ’	
                                                                                                                                            fi
                                                                                                                                                      fi
                                                                                                                                                           fi
                                                                                                                                                                fi
                                                                                                                                                                             fi
                                                                                                                                                                                                              fi
                                                                                                                                                                                                                      fl
Case 21-08430                              Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41                Desc
                                                 Signature Pages Page 7 of 8



                                                        !! I.S.C. 527(a)(2) Disclosure

   In accordance wiih section 527(a)(2) of the Bankrupte> (. ode. be ad\ ised dial;

   1. All inrormation that >tui are requircsl to pro\ id ewiih abankrupic_\ petition and diirina a
         hankriiptci case miisi be complete, accurate, and truthlui.

  2. .All assets and liabilities must be etimpleicl} and aceuralcK disclosed, with the rejilaeement
      lalue ot each asset as delnied in section 506 listed alter reasonable inquiri to establish such
         Va l u e .


  .5. Current monthlc income, the annHinls speci ed in the '■means test" under section 7()7(b){2),
         and di.sposabic income in chapter 1.' eases must be stated alter rea.sonable inquir\.

 4, Information tiial _\ou provide during }our bankrupicv case ma> be audited, and the failure to
         provide such information ma> result in dismis.sal of the case or tuher sanction, including a
         criminal sanction.




                                                         7 -




Sotr.vatfc Coc^nght lO 799O-202’ Bes: C35^ l_c 'A'.v.   c o - * r                           3©Rt :.arKj Bon-v’^upicv
           v	
                                                   fi
                Case 21-08430                                Doc 1-1 Filed 07/14/21 Entered 07/14/21 00:04:41              Desc
                                                                   Signature Pages Page 8 of 8



                                     IMPORTANT INFORMATION ABOUT BANKRL PTC\ ASSISTANCE
                                        SERV ICES FROM AN AFFORNE’^ OR BANKRl PTC\ PETITION
                                                                                                         PREPARER.


                 It _vou decide lo seek bankruptcy rdid. you can rcprcsem yourseif. sou cttn itirc an aitornes it)
                 represent you. or you can cd help in .^nmc localities from abtinkrtipicy peiititm preparer w.ho is
                 not an attorney. 11 IE 1,A\\ RF.Ql dRES AN A1 T{,>RNEV OR BANKREP ICA’ PETITION
                 PREPARER TO OlVJ; VOL' AWRITTEN CON iRAC TSPEClEA'lNTi WHAT THE
                 AnORNEN' OR BANKRlip ICY IM. IIIION PREPARER WILL DO LOR YOE AND HOW
                 MHC HiIWHECOS [. Ask to sec the cunlruci before you hire an\'one.

                  1he lollossing inlormation helps yoti understand s\hai must he done in ar(.)tiiine btinkrtipicy c a s e
                 lo help you etaiuaie how much ser\ ice you need.Although bankruptcy can be complex, mans
                cases arc routine.


                 Betore llling abankruptcy case, cither you or your atttii'nes should anals/.e sour cliuibilils for
                dillerent forms of debt relief available tinvier the Bankruptcy Code and which form of relief is
                most likely to be benellcial for you. Be sure you understand the relief sou can obtain and its
                limitations. Iotile abankruptcy case, documents called aPetition. Schedules, and Statement of
                   nancial .Aftairs. and in .some cases aStatement of Intention, need to be prepared correctly and
                   led with the bankruptcy court. 1ou ssill have to pay allling fee lo the bankruptcy court. Once
                your case siari.s. you will have to attend the required rst meeting ol'the creditors where vou max
                be questioned by acourt o lcial called a'trustee' and b\ ereditors.

                11 you elioosc U) lile achapter 7case, you mtiy be asked by acrediicir to rea lrm adebt. I'ou
                may wtint help deciding whether to do so. Acreditor is not permitted to coerce vou into
                rea lrmin” vour debts.


               II you choose to Hie achapter i.' case in which you repay your creditors what \(>u can afford
               over .1 to .s years, _v on may also want help wiih preparing yotir ehaptei' I.’ plan and wiih the
               conllrmation hearing on your plan which will be beR>re abankruptcy judge.

               11 you select another t\ pe of relief under the Bankruptcy Code other than chapter 7or chapter 13.
               you will want to llnd out what .should be done from someone I'amiliar with that ty pe of relief.

               I'our bankruptcy case may aiso involve litigation. I'ou arc generally permitted to represent
               yoursell in iiligaiion in bankrupiey court, but only attorneys, not bankruptcy petition preparers,
               can give you legal advice.




                                                             y                                          1 - 0




               Svttware Ocipy'!.gr:f tci 15Sr>-2-:':;T 3es       v t . v v ^ I ' e s ' c s s e : c r.                 Banff'-'jctcy
fi
fi
     fl
          ;	
                         fi
                                                                              fi
                                                                                                                 fl
